the president pronounced the following opinion of this .court.
The court, on consideration of the deed of settlement in the proceedings mentioned, unconnected'with other proofs in the cause, tending to explain-the intention of the parties, .as to its objects, is of opinion, that it is not susceptible of the . construction given to it by the Court of Chancery, so far as that construction rejects the claim of Susanna Wilcox, the elder, to dower in the lands, and to her thirds of the personal estate • pf her late husband, Edmund Wilcox. The *351expression in the first part of the deed, “the estate real and personal of the said Susanna Wilcox, the younger,” (which certainly does not include the estate of Susanna Wilcox, the elder,) in connection with other expressions following in other parts of the deed, such, for example,as the one, if now owned by her” and in relation to Susanna Wilcox, the younger ; in the opinion of the court amply evinces the intention of the parties to limit its operation to the conveyance of her interests, exclusively of her mother’s; — nor can the court perceive the force of that reasoning which, relying on a general description oí the property in other parts of the deed, would include the estate of Susanna Wilcox, the elder, by confounding the distinction between the property described and the interest of the mother and daughter therein ; in direct contradiction to the previous expressions, and others which might be relied on in the deed.
The court is therefore of opinion, that so much of the decree, in both suits, as rejects the claim of Susanna Wilcox, the elder, to dower in the lands of her deceased husband, Edmund Wilcox, and to her thirds of his personal estate, be reversed, and the residue thereof affirmed, and the causes remanded, to be farther proceeded in, conformably to the foregoing opinion.